Roberts, Chief Justice.
This suit must be dismissed for the want of jurisdiction. The peculiar and summary power to remove the sheriff, conferred by the Constitution of 1869, does not now exist. (Sec. 18, art. 5, Const. 1869.)
The remedy for a removal of the sheriff and other county officers, prescribed in the Constitution of 1876, is different, in that it requires the facts constituting the grounds of removal to be presented in a written charge, and to be found to be true by a jury. (Sec. 24, art. 5, Const. 1876.) The District Court would, therefore, have no power to carry into effect the judgment of this court, if it was affirmed here, and sent back there. In addition to this, the term of office of the sheriff has long since expired, and a decision would be useless and inoperative.
Dismissed.